Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158852(100)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DETROIT ALLIANCE AGAINST THE RAIN                                                                    Richard H. Bernstein
  TAX, DETROIT IRON & METAL COMPANY,                                                                   Elizabeth T. Clement
  AMERICAN IRON & METAL COMPANY,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  McNICHOLS SCRAP IRON & METAL
  COMPANY, MONIER KHALIL LIVING TRUST,
  and BAGLEY PROPERTIES, LLC,
            Plaintiffs-Appellants,
  v                                                                  SC: 158852
                                                                     COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWERAGE DEPARTMENT and DETROIT
  BOARD OF WATER COMMISSIONERS,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of Trappers Properties et al. to extend the
  time for filing its brief amicus curiae is GRANTED. The amicus brief submitted on August
  17, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 21, 2020

                                                                               Clerk